DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-14, 16-17 and 19-26 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...wherein the feature amount is a vector including elements corresponding to respective channels representative of the audio in the content, and each of the elements is a numerical value depending on frequency characteristics of a channel that corresponds to the element from among the channels.” Independent claim 9 recites the uniquely distinct features for: “...wherein the feature amount is a vector including elements corresponding to respective channels representative of the audio in the content, and each of the elements is a numerical value depending on frequency characteristics of a channel that corresponds to the element from among the channels.” Independent claim 17 recites the uniquely distinct features for: “...wherein the feature amount is a vector including elements corresponding to respective channels representative of the audio in the content, and each of the elements is a numerical value depending on frequency characteristics of a channel that corresponds to the element from among the channels.” Independent claim 25 recites the uniquely distinct features for: “...wherein the setting the playback control data for each of the plurality of scene types includes setting the audio control data by obtaining a weighted sum of pieces of audio control data by using the respective identified plurality of likelihoods as weighing factors.” The closest prior art in Suzuki (US 2012/0033933 A1) teaches a primitive feature amount extracting unit 241 extracts primitive feature amount that is primitive feature amount for generating audio feature amount suitable for classifying audio into scenes (e.g., "music", "non-music", "noise", "human voice", "human voice+music", "music", etc.) which is used for an audio classification (sound classification) field. The primitive feature amount is used for audio classification, and examples thereof include energy obtained from audio signals by calculation in relatively short time basis such as 10-msec order or so, a zero crossing rate, and spectrum center of gravity. Specifically, first, in the event that a tone signal is a stereo voice signal, the primitive feature amount extracting unit 241 converts the stereo audio signal into a monaural signal. Subsequently, the primitive feature amount extracting unit 241 gradually shifts, as illustrated in the waveform charts A and B in FIG. 37, the window of time width of 0.05 sec. with step width of 0.05 sec., and extracts the primitive feature amount of the audio signal within the window. Here, with the waveform charts A and B, in either charts, the vertical axis represents the amplitude of the audio signal, and the horizontal axis represents time. Also, the waveform chart B displays resolution regarding a portion of the waveform chart A, and with the waveform chart A, a range of 0 (.times.10.sup.4) through 10 (.times.10.sup.4) is a 2.0833-sec scale, and with the waveform chart B, a range of 0 through 5000 is a 0.1042-sec scale. Note that, with regard to the primitive feature amount, multiple types may be extracted from the audio signal within the window. In this case, the primitive feature amount extracting unit 241 makes up a vector with these multiple types as elements to obtain primitive feature amount, Nakamura et al. (US 2017/0092284 A1) teaches a voice processing apparatus 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/26/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484